DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed December 14, 2021, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  After entry of the amendment, claims 1-20 remain pending; of these, claims 1, 10, and 15 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al., U.S. Patent Application Publication No. 2018/0073301 (“Russell ‘301”).
Russell ‘301 discloses a system comprising: a cutting tool (drill bit 102; e.g., Fig. 1) having a cutting surface; and a first launch tube (launch tube 108) associated with a first projectile (see [0036]) and first propellant material (see [0037]) for accelerating the first projectile toward a first region of geologic material (see [0036]) at an angle that is non- parallel to a longitudinal axis of the cutting tool (see, e.g., Fig. 6, and, in particular, the off-center configuration 606), wherein the first projectile passes through at least one orifice (see orifice 110; Fig. 1) in the cutting surface to contact the first region of the geologic material (see [0036]), and the cutting surface is movable relative to the longitudinal axis (the drill bit rotates; see, e.g., [0053]) to contact the first region after the contact between the first projectile and the first region (see [0036]).
	With respect to claim 16, Russell ‘301 further discloses a controller (e.g., one or more processors; see [0082]), a computing device (e.g., a computer system; see [0082]) in .

8.	Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vincent, U.S. Patent No. 2,544,573.
Vincent discloses a system comprising: a cutting tool (drill bit 11; Fig. 1) having a cutting surface (see Fig. 1); and a first launch tube (barrel 14) associated with a first projectile 18 and first propellant material 19 for accelerating the first projectile toward a first region of geologic material at an angle that is non- parallel to a longitudinal axis of the cutting tool (see the barrels 38, 39 in Fig. 4 and/or the barrels 40, 41 in Fig. 5), wherein the first projectile passes through at least one orifice (opening 13; Fig. 1) in the cutting surface to contact the first region of the geologic material (see col. 2, lines 33-36), and the cutting surface is movable relative to the longitudinal axis (the drill bit 11 rotates; see col. 2, lines 39-40) to contact the first region after the contact between the first projectile and the first region (see col. 1, lines 41-44 and col. 1, line 50 - col. 2, line 1).
	With respect to claim 18, Vincent discloses first and second orifices positioned on first and second sides of the bit cutting surface (see any of Figs. 3-5).

Claim Rejections - 35 USC § 103
9.	Claim 1-3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paurat et al., Canadian patent publication no. CA-2,107,536-A (“Paurat”) in view of Russell, U.S. .
Paurat discloses a system (see, e.g., the tunnel borer of Figs. 7-8) including a launch device (e.g., the lower launcher 7 shown attached to the machine frame 2 in Fig. 7) and a projectile (explosive charge 8) associated therewith that is accelerated by the launcher into contact with a first region of geologic material (Paurat discusses firing an explosive charge at a hard rock obstacle to disintegrate it; see, e.g., page 2, lines 13-19).  A first source of motive force is provided to move the launch device toward and away from the first region (note the range of movement arrow shown in Fig. 7 for the lower launcher 7 that is attached to the machine frame 2).  A boring assembly includes a cutting tool (cutting head 6) having at least one cutting surface.  A second source of motive force is provided to move the boring assembly toward and away from the first region such that the cutting tool can contact the first region (note the hydraulic cylinder shown in Fig. 7 for pivoting the cutting arm 5; also note the telescoping movement of the cutting arm 5 depicted by the broken and solid lines in Figs. 1-2).  The boring assembly, including the cutting tool (cutting head 6) is movable independently from the launch device (see Fig. 7).  The boring assembly is also “separate” from the launch device (note, for example, that the boring assembly and launch device are independently mounted to different portions of the machine and, as pointed out above, are independently movable relative to one another).  Paurat further discloses a collection assembly (see the rock removal arrangement 4) that is positioned below the launch device and cutting tool.  The collection assembly includes a first member and a second member (i.e., a loading arrangement and a conveyor, respectively; see page 5, lines 26-27).  The first member (loading arrangement) includes a forward loading apron or ramp having an inclined surface, as can be seen for example, in Figs. 1, 3, 7, and 9.  Due to the inclined surface of the first member, movement of the first member (caused, e.g., by moving the machine frame 2) will cause a portion of generated debris to move onto the first 
In the same field of endeavor, Russell ‘531 discloses a ram accelerator system 100 (e.g., Fig. 1) having a launch tube 106 and a propellant material within the launch tube (see paragraph [0047]).  With reference to Fig. 12, Russell ‘531 teaches the use of a system 1200 including a plurality of horizontally-disposed launch tubes 106 for tunnel boring.  Russell ‘531 further teaches using other types of devices in conjunction with the ram accelerators (e.g., a linear breaker device 1306 and/or a rotary breaker device 1314 as shown in Fig. 13) to facilitate the tunnel boring process (see, e.g., paragraphs [0123] - [0124]).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Russell ‘531, to provide one or more of the Paurat launch devices as a ram accelerator, including a launch tube and propellant material within the launch tube, in order to increase the penetration rate of the Paurat system and reduce the time and/or cost associated with tunnel boring.
Paurat further does not specifically disclose that the collection assembly is movable independently of at least one of the ram accelerator assembly or the boring assembly, as recited in claim 1.
In the same field of endeavor, Stoltefuss discloses a mining/tunneling machine (Fig. 3) having a cutting head 7 mounted on a movable cutting arm 6 and a collection assembly (e.g., loading shovel 13 and transfer conveyor 14).  Stoltefuss teaches mounting the collection assembly so that it is movable independently of both the cutting arm 6 and the remainder of the machine (the loading shovel 13 is pivotally mounted about a vertical pivot axis 4, independently of the cutting arm 6, such that it can be brought into a left or right loading position; see the 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Stoltefuss, to provide the Paurat collection assembly having an independently pivotable loading arrangement, in order to better clear material broken by the cutting tool.
With respect to claim 2, the Paurat collection assembly will move forward and contact the debris when the boring assembly moves toward the first region due to advancing rotation of the crawler tracks (i.e., the undercarriage 1; Figs. 7-8).
With respect to claim 3, as discussed above, Paurat discloses a second member in the form of a conveyor.
With respect to claims 5-6, Paurat further discloses a computing device (i.e., a computer; see page 4, lines 13-19) configured to cause the launch device to accelerate the projectile into contact with the first region (e.g., the computer controls the aim of the launcher), cause the cutting tool to contact the first region (e.g., the computer controls the position of the cutting arm), and move the boring assembly into position (e.g., the computer controls the position of the tunnel borer).  Paurat also inherently discloses first and second controllers, as would be necessary to effect the control of the aim of the launcher and the control of the position of the cutting arm, as discussed above.  Further, Russell ‘531 discloses setting firing parameters based, for example, on properties of the geologic material (see, e.g., Fig. 15 and paragraph [0129]).
With respect to claim 9, Russell ‘531 further discloses interior features in the launch tube (e.g., baffles; see paragraph [0062], [0135]) that interact with exterior features on the projectile (e.g., fins 416; Figs. 4-5).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Paurat, Russell ‘531, and Stoltefuss applied to claim 3 above, and further in view of Poundstone, U.S. Patent No. 3,922,015.
As discussed above, the combination of Paurat, Russell ‘531, and Stoltefuss meets all of the limitations of claim 3.  The combination of references, however, does not specifically disclose a movable receptacle, as recited in claim 4.
In the same field of endeavor, Poundstone discloses a mining/tunneling machine (see Fig. 3) having, at a forward end, a cutting tool (dislodging device 47) rotatably attached to a boom 46 and a conveyor 52 that transports cut material to the rear of the machine.  Poundstone teaches the use of a movable receptacle (shuttle car 53) to receive the cut material transported by the conveyor.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Poundstone, to provide a movable receptacle in the Paurat system, in order to facilitate transport of cut material away from the working face area.

11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paurat, Russell ‘531, and Stoltefuss as applied to claim 1 above, and further in view of Brandl et al., U.S. Patent Application Publication No. 2017/0298730 (“Brandl”).
As discussed above, the combination of Paurat, Russell ‘531, and Stoltefuss meets all of the limitations of claim 1.  The combination of references, however, does not specifically disclose a tunnel stabilization mechanism, as recited in claim 7.
In the same field of endeavor, Brandl discloses a tunneling machine (see cutting apparatus 100; e.g., Figs. 1-2) having a cutting tool (e.g., cutting heads 128) and teaches providing a tunnel stabilization mechanism (see bolting units 107) in conjunction therewith.

With respect to claim 8, Brandl discloses using the stabilization mechanism 107 to install bolts into a ceiling of the tunnel for the purpose of securing a mesh structure thereto (see paragraph [0041]).

12.	Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paurat et al., Canadian patent publication no. CA-2,107,536-A (“Paurat”) in view of Brandl et al., U.S. Patent Application Publication No. 2017/0298730 (“Brandl”).
Paurat discloses a tunnel driving machine (see, e.g., the tunnel borer of Figs. 7-8) including a cutting tool (cutting head 6) having at least one cutting surface for contacting and removing geologic material at a face area (referred to by Paurat as a “head wall”) of a tunnel.  The machine further includes a launch assembly (the lower launcher 7 shown attached to the machine frame 2 in Fig. 7) and a projectile (explosive charge 8) associated therewith to be used when a hard rock obstacle is encountered that cannot be effectively broken down by the cutting tool (see page 2, lines 7-19).  Specifically, Paurat discloses a method including accelerating a first projectile into contact with a first region of geologic material (i.e., a hard rock obstacle) to weaken the geologic material at the first region.  The first region is adjacent to a second region of the geologic material (e.g., a portion of the head wall that does not contain the hard rock obstacle and/or a region of material behind the hard rock obstacle).  The method further includes contacting the second region of the geologic material with the cutting surface of a cutting tool to displace at least a portion of the material at the second region and form a first section of a shaft (Paurat discloses using the cutting tool to excavate material except when a hard rock obstacle is encountered; accordingly, prior to a hard rock obstacle being encountered 
In the same field of endeavor, Brandl discloses a tunneling machine (see cutting apparatus 100; e.g., Figs. 1-2) having a cutting tool (e.g., cutting heads 128) and teaches moving the tunneling machine forward into an area after the area has been excavated by the machine (see paragraph [0052]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Brandl, to move the Paurat cutting tool into a first section after that first section has been formed by the machine, in order to advance the tunnel being excavated by the system.
With respect to claim 12, Paurat further discloses a rock removal arrangement 4 positioned below the cutting tool that includes a loading arrangement and a conveyor (see page 5, lines 26-27) and moving a member (i.e., the loading arrangement) into contact with debris (i.e., material broken by the cutting tool and/or by the projectile) to displace at least a portion of the debris onto the member (the loading arrangement includes a forward loading apron or ramp having an inclined surface, as can be seen for example, in Figs. 1, 3, 7, and 9; due to the inclined surface of the loading arrangement, movement thereof - caused, e.g., by moving the machine frame 2 - will cause a portion of the debris to move onto the first member). Paurat further discloses applying a force to the debris (via the conveyor) to move at least a portion thereof away from the first section of the shaft.
With respect to claim 13, Paurat discloses actuating the conveyor to move the at least a portion of the debris.
.

13.	Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over Paurat and Brandl as applied to claim 10 above and further in view of Russell, U.S. Patent Application Publication No. 2017/0130531 (“Russell ‘531”).
	As discussed above, the combination of Paurat and Brandl meets all of the limitations of claim 10.  As further discussed above, Paurat discloses a launch assembly (i.e., the lower launcher 7 shown attached to the machine frame 2 in Fig. 7) and a cutting tool (cutting head 6).  The Paurat  launch assembly (launcher 7) is separately movable from the cutting tool (see Fig. 7).  The Paurat launch assembly is also “separate” from the cutting tool (note, for example, that the cutting tool 6 and launch device 7 are independently mounted to different portions of the machine and, as pointed out above, are independently movable relative to one another).  Paurat does not, however, specifically disclose a propellant, as recited in claim 11.
	In the same field of endeavor, Russell ‘531 discloses a ram accelerator system 100 (e.g., Fig. 1) that launches a projectile from a launch tube 106 and teaches the use of a propellant to provide the force to accelerate the projectile .  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Russell ‘531, to provide the Paurat launch assembly as a ram accelerator using a propellant to accelerate the projectile, in order to increase the penetration rate of the Paurat system and reduce the time and/or cost associated with tunnel boring.

s 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paurat et al., Canadian patent publication no. CA-2,107,536-A (“Paurat”) in view of Vincent, U.S. Patent No. 2,544,573.
Paurat discloses a system (see the full cross-section tunnel borer in Figs. 13-14) including a cutting tool (cutting head 9) having a cutting surface and a first launch device (one of the explosive charger launchers 7) associated with a first projectile (one of the explosive charges 8) that is accelerated by the launch device toward a first region of geologic material wherein the first projectile passes through at least one orifice (one of the firing openings 10) in the cutting surface to contact the first region of the geologic material (Paurat discusses aiming the explosive charger launcher at a hard rock obstacle; see page 6, lines 11-22).  The cutting surface is movable relative to a longitudinal axis of the cutting tool (i.e., the axis about which the cutting head 9 rotates) to contact the first region (note the cutting tools shown on the cutting head in Fig. 13) after the contact between the first projectile and the first region.  Paurat does not specifically disclose a first launch tube or a first propellant material and further does not disclose that the first projectile is accelerated at an angle that is non-parallel to the longitudinal axis, as recited in claim 15.
In the same field of endeavor, Vincent discloses a drilling device (e.g., Fig. 1) including a cutting tool (drill bit 11; Fig. 1) that is rotatable about a longitudinal axis (see col. 2, lines 40-42).  The cutting tool has a cutting surface that contacts a first region of geologic material (see Fig. 1).  A first launch tube (barrel 14) associated with a first projectile 18 and first propellant material 19 for accelerating the first projectile toward a first region of the geologic material, such that the projectile passes through at least one orifice (opening 13) in the cutting surface (see col. 2, lines 33-36).  With reference to Figs. 4 and 5, Vincent teaches accelerating one or more of the projectiles 18 at an angle that is non-parallel to the longitudinal axis by providing launch tubes that are angled relative to the longitudinal axis (see the diverging launch tubes 38, 39 in Fig. 4 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Vincent, to provide one or more of the Paurat launch devices including a first propellant and a first launch tube formed at an angle that is non-parallel to the longitudinal axis of the cutting tool, in order to shatter a relatively larger area of the hard rock obstacle.
With respect to claims 16-17, Paurat further discloses a computing device (i.e., a computer; see page 4, lines 13-19) configured to cause the launch device to accelerate the projectile into contact with the first region (e.g., the computer controls the aim of the launcher), cause the cutting tool to contact the first region (e.g., the computer controls the position of the cutting arm), and move the boring assembly into position (e.g., the computer controls the position of the tunnel borer).  Paurat also inherently discloses first and second controllers, as would be necessary to effect the control of the aim of the launcher and the control of the position of the cutting arm, as discussed above.  Further, Russell ‘531 discloses setting firing parameters based, for example, on properties of the geologic material (see, e.g., Fig. 15 and paragraph [0129]).
With respect to claims 18, Paurat discloses a plurality of the orifices 10 distributed on first and second sides of the cutting surface (see Figs. 13-14).
With respect to claim 20, the tunnel borer shown in Figs. 13-14 of Paurat includes a movable vehicle that is capable of movement  toward and away from a first region of geologic material (i.e., the face region to be cut by the cutting tool 9).

Allowable Subject Matter
15.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
16.	Applicant’s arguments submitted with the response filed December 14, 2021, have been fully considered, as discussed below.

	Applicant argues, with respect to the rejection of claim 1, that the cutting head and the explosive charge launcher of Paurat are not “separate” from one another and are not movable independently of one another, as recited in the amended claim:

In Paurat, the explosive charge launcher and cutting arm are mounted on a single tunnel boring vehicle, with the explosive charge launcher being mounted on the cutting arm. (See Paurat, p. 3, ll. 18-25.) Therefore, the cutting head of Paurat and the explosive charge launcher of Paurat are not separate from one another, and are not movable independently of one another relative to a region of geologic material, as described in claim 1.  Paurat also does not describe a collection assembly that is movable independently of one or more other components of the tunnel borer.

	(applicant’s response, page 21; underlining in original)

	At the outset, it is noted that the instant rejection is based on the Paurat lower explosive charge launcher 7 that is attached to the machine frame in Figs. 7-8; this lower launcher is not mounted on the cutting arm, as asserted by applicant.  As explained in the body of the rejection,  the Paurat cutting tool (e.g., the cutting head 6 which is mounted on the cutting arm 5) is movable independently from the ram accelerator assembly (i.e., the lower launcher 7 depicted in Figs. 7-8).  The cutting head 6, for example, can be moved without moving the lower launcher 
	As further explained in the body of the rejection, the Paurat boring assembly is also considered to be “separate” from the ram accelerator device (i.e., the lower launcher 7) since the boring assembly and the lower launcher are independently movable relative to one another and further since the boring assembly and the lower launcher are independently mounted to different portions of the machine.

	Applicant further argues (on page 23 of the response) that the language of amended claim 10 is not met by the applied references:

While Paurat describes, generally, use of explosive charges and cutting tools, Paurat does not describe the selective targeting of particular regions of geologic material using projectiles, then the use of a cutting tool to contact an adjacent region of geologic material after use of projectiles to weaken the first region(s) of geologic material.

	The examiner disagrees with applicant’s characterization of Paurat; as explained in the body of the rejection above, Paurat does, in fact, describe selective targeting of particular regions of geologic material using projectiles (Paurat targets “hard rock obstacles” in the head wall with the projectiles from the launcher 7) and also describes the use of the cutting tool 

	Applicant’s remaining arguments have been fully considered but are moot in view of the new grounds of rejection advanced herein.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                              02 March 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672